



Exhibit 10.22
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), dated as of December 3, 2019 (the
“Effective Date”), is hereby made by and between Wyndham Hotels & Resorts, Inc.,
a Delaware corporation (the “Company”), and Michele Allen (the “Executive”).
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to serve the Company, in accordance with the terms and conditions of this
Agreement.
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
SECTION I
EMPLOYMENT; POSITION AND RESPONSIBILITIES
During the Period of Employment (as defined in Section II below), the Company
agrees to employ the Executive and the Executive agrees to be employed by the
Company in accordance with the terms and conditions set forth in this Agreement.
During the Period of Employment, the Executive will serve as the Chief Financial
Officer of the Company and will report to, and be subject to the direction of,
the Chief Executive Officer of the Company (the “Supervising Officer”). The
Executive will perform such duties and exercise such supervision with regard to
the business of the Company as are associated with the Executive’s position, as
well as such reasonable additional duties as may be prescribed from time to time
by the Supervising Officer. The Executive will, during the Period of Employment,
devote substantially all of the Executive’s time and attention during normal
business hours to the performance of services for the Company, or as otherwise
directed by the Supervising Officer from time to time. The Executive will
maintain a primary office and generally conduct the Executive’s business in
Parsippany, New Jersey, except for customary business travel in connection with
the Executive’s duties hereunder.
SECTION II
PERIOD OF EMPLOYMENT
The period of the Executive’s employment under this Agreement (the “Period of
Employment”) will begin on the Effective Date and will end on December 3, 2022,
subject to earlier termination as provided in this Agreement. No later than 180
days prior to the expiration of the Period of Employment, the Company and the
Executive will commence a good faith negotiation regarding extending the Period
of Employment; provided, that neither party hereto will have any obligation
hereunder or otherwise to consummate any such extension or enter into any new
agreement relating to the Executive’s employment with the Company.


-1-



--------------------------------------------------------------------------------




SECTION III
COMPENSATION AND BENEFITS
For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Executive will be compensated as follows:
A.    Base Salary.
During the Period of Employment, the Company will pay the Executive a base
salary at an annual rate equal to five hundred thousand dollars ($500,000.00)
effective on the Effective Date, subject to such annual increases as the
Company’s Board of Directors’ Compensation Committee (the “Committee”) deems
appropriate in its sole discretion (“Base Salary”). Base Salary will be payable
according to the customary payroll practices of the Company.
B.    Annual Incentive Awards.
Effective as of the Effective Date, the Executive will be eligible to earn an
annual incentive compensation award in respect of each fiscal year of the
Company ending during the Period of Employment, subject to the Committee’s
discretion to grant such awards, based upon a target award opportunity equal to
75% of Base Salary (“Target Award”) earned during each such year, and subject to
the terms and conditions of the annual incentive plan covering employees of the
Company, and further subject to attainment by the Company of such performance
goals, criteria or targets established and certified by the Committee in its
sole discretion in respect of each such fiscal year (each such annual incentive,
an “Incentive Compensation Award”). The Executive’s Incentive Compensation Award
for the fiscal year in which the Effective Date occurs will be pro-rated based
upon eligible earnings for the period from the Effective Date through the end of
such fiscal year. Any earned Incentive Compensation Award will be paid to the
Executive at such time as will be determined by the Committee, but in no event
later than the last day of the calendar year following the calendar year with
respect to which the performance targets relate.
C.    Long Term Incentive Awards.
The Executive will be eligible for long term incentive awards as determined by
the Committee, and the Executive will participate in such grants at a level
commensurate with the Executive’s position as a senior executive officer of the
Company. For purposes of this Agreement, awards described in this paragraph are
referred to as “Long Term Incentive Awards.” Any Long Term Incentive Awards will
vest as determined by the Committee, in its sole and absolute discretion
(including with respect to any performance-based conditions applicable to
vesting), and will be subject to the terms and conditions of the Company’s 2018
Equity and Incentive Plan and any amended or successor plan thereto (the “Equity
Plan”) and the applicable agreement evidencing such award as determined by the
Committee. Any Long Term Incentive Awards will be made in the Committee’s sole
discretion.


-2-



--------------------------------------------------------------------------------




D.    Employee Benefits.
During the Period of Employment, the Company will provide the Executive with
employee benefits generally offered to all eligible full-time employees of the
Company, and with perquisites generally offered to similarly-situated senior
executive officers of the Company, subject to the terms of the applicable
employee benefit plans or policies of the Company.
E.    Expenses.
During the Period of Employment, the Company will reimburse the Executive for
reasonable business expenses incurred by the Executive in connection with the
performance of the Executive’s duties and obligations under this Agreement,
subject to the Executive’s compliance with such limitations and reporting
requirements with respect to expenses as may be established by the Company from
time to time. The Company will reimburse all taxable business expenses to the
Executive promptly following submission but in no event later than the last day
of the Executive’s taxable year following the taxable year in which the expenses
are incurred.
SECTION IV
DEATH AND DISABILITY
The Period of Employment will end upon the Executive’s death. If the Executive
becomes Disabled (as defined below) during the Period of Employment, the Period
of Employment may be terminated at the option of the Executive upon notice of
resignation to the Company, or at the option of the Company upon notice of
termination to the Executive. For purposes of this Agreement, “Disability” will
have the meaning set forth in Section 409A of the Internal Revenue Code
(“Code”), and the rules and regulations promulgated thereunder (“Code Section
409A”). The Company’s obligation to make payments to the Executive under this
Agreement will cease as of such date of termination due to death or Disability,
except for (a) any Base Salary earned but unpaid, (b) any Incentive Compensation
Awards earned but unpaid for a prior completed fiscal year, if any, and (c) any
Long Term Incentive Awards earned and vested but unpaid for a prior completed
fiscal year, if any, as of the date of such termination, which will be paid in
accordance with the terms set forth in Sections III-A, III-B and III-C,
respectively, unless otherwise prohibited by law. Notwithstanding the foregoing,
the Company will not take any action with respect to the Executive’s employment
status pursuant to this Section V earlier than the date on which the Executive
becomes eligible for long-term disability benefits under the terms of the
Company’s long-term disability plan in effect from time to time.
SECTION V
EFFECT OF TERMINATION OF EMPLOYMENT
A.    Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates during the Period of Employment due to either a Without
Cause Termination or a Constructive Discharge (each as defined below), the
Company will pay or provide the Executive, as applicable (or the Executive’s
surviving spouse, estate or personal representative, as applicable), subject to
Section XVIII:


-3-



--------------------------------------------------------------------------------




i.    a lump sum payment (the “Severance Payment”) equal to 200% multiplied by
the sum of (x) the Executive’s then current Base Salary, plus (y) an amount
equal to the highest Incentive Compensation Award paid to the Executive
(disregarding voluntary deferrals) with respect to the three fiscal years of the
Company immediately preceding the fiscal year in which Executive’s termination
of employment occurs, but in no event will the amount set forth in this
subsection (y) exceed Executive’s then target Incentive Compensation Award,
provided that in the event of the Executive’s termination before completion of
three fiscal years following the Effective Date, such amount in subsection (y)
shall be the Executive’s then target Incentive Compensation Award and provided,
further, that the Company shall have the right to offset against such Severance
Payment any then-existing documented and bona fide monetary debts owed by the
Executive to the Company or any of its subsidiaries;
ii.    subject to Section V-D below, (x) all time-based Long Term Incentive
Awards (including all stock options, stock appreciation rights and restricted
stock units) granted on or after the Effective Date, which would have otherwise
vested within one (1) year following the Executive’s termination of employment,
will vest upon the Executive’s termination of employment; and (y) any
performance-based Long Term Incentive Awards (including restricted stock units
but excluding stock options and stock appreciation rights) granted on or after
the Effective Date will vest and be paid on a pro rata basis (to the extent that
the performance goals applicable to the Long Term Incentive Award are achieved),
with such proration to be determined based upon the portion of the full
performance period during which the Executive was employed by the Company plus
twelve (12) months (or, if less, assuming the Executive was employed by the
Company for the entire performance period), with the payment of any such vested
performance-based Long Term Incentive Awards to occur at the time that such
performance-based long term incentive awards are paid to actively-employed
employees generally. The provisions relating to Long Term Incentive Awards set
forth in this Section will not supersede or replace any provision or right of
the Executive relating to the acceleration of the vesting of such awards in the
event of a Change in Control (as defined in the Equity Plan) of the Company or
the Executive’s death or Disability, whether pursuant to an applicable stock
plan document or award agreement;
iii.    the Executive will be entitled to a two (2)-year post-termination
exercise period (but in no event beyond the original expiration date) for all
vested and outstanding stock appreciation rights and options held by the
Executive on the date of termination;
iv.    the Executive shall be eligible to continue to participate in the Company
health plans in which the Executive participates (medical, dental and vision)
through the end of the month in which the Executive’s termination becomes
effective. Following such time, the Executive may elect to continue health plan
coverage in accordance with the provisions of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), and if the Executive elects such coverage, the
Company will reimburse the Executive for the costs associated with such
continuing health coverage under COBRA until the earlier of (x) eighteen (18)
months from the coverage commencement date or (y) the date on which the
Executive becomes eligible for health and medical benefits from a subsequent
employer; and
v.    any of the following amounts that are earned but unpaid through the date
of such termination: (x) Incentive Compensation Award for a prior completed
fiscal year and (y) Base Salary. The Executive shall retain any Long Term
Incentive Awards that have


-4-



--------------------------------------------------------------------------------




vested and been paid to the Executive as of the date of such termination, unless
otherwise prohibited by law.
B.    Termination for Cause; Resignation. If the Executive’s employment
terminates due to a Termination for Cause or a Resignation, Base Salary earned
but unpaid as of the date of such termination will be paid to the Executive in
accordance with Section V-D below. Outstanding stock options and other equity
awards held by the Executive as of the date of termination will be treated in
accordance with their terms. Except as provided in this paragraph, the Company
will have no further obligations to the Executive hereunder.
C.    For purposes of this Agreement, the following terms have the following
meanings:


i.    “Termination for Cause” means a termination of the Executive’s employment
by the Company due to (a) the Executive’s willful failure to substantially
perform the Executive’s duties as an employee of the Company or any of its
subsidiaries (other than any such failure resulting from incapacity due to
physical or mental illness) or material breach of the Company’s Business
Principles, policies or standards, (b) any act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct by the Executive against the Company
or any of its subsidiaries, (c) the Executive’s conviction or plea of nolo
contendere for a felony (or its state law equivalent) or any crime involving
moral turpitude or dishonesty (which conviction, due to the passage of time or
otherwise, is not subject to further appeal), (d) the Executive’s gross
negligence in the performance of the Executive’s duties, or (e) the Executive
purposely or negligently making a false certification regarding the Company’s
financial statements. The Company will provide a detailed written notice to the
Executive of its intention to terminate the Executive’s employment and that such
termination is a Termination for Cause, along with a description of the
Executive’s conduct that the Company believes gives rise to the Termination for
Cause, and provide the Executive with a period of fifteen (15) days to cure such
conduct (unless the Company reasonably determines in its discretion that the
Executive’s conduct is not subject to cure) and/or challenge the Company’s
determination that such termination is a Termination for Cause; provided,
however, that (i) the determination of whether such conduct has been cured
and/or gives rise to a Termination for Cause will be made by the Company, in its
sole discretion, and (ii) the Company will be entitled to immediately and
unilaterally restrict or suspend the Executive’s duties during such fifteen
(15)-day period pending its determination.
ii.    “Constructive Discharge” means, without the consent of the Executive, (a)
any material breach by the Company of the terms of this Agreement, (b) a
material diminution in the Executive’s Base Salary or Target Award, (c) a
material diminution in the Executive’s authority, duties or responsibilities,
(d) a relocation of the Executive’s primary office to a location more than fifty
(50) miles from the Executive’s then current primary business, or (e) the
Company not offering to renew the Executive’s employment agreement on
substantially similar terms prior to the end of the Period of Employment (as may
be extended from time to time). The Executive must provide the Company a
detailed written notice that describes the circumstances being relied on for
such termination with respect to this Agreement within thirty (30) days after
the event, circumstance or condition first arose giving rise to the notice. The
Company will have thirty (30) days after receipt of such notice to remedy the
situation prior to the termination for Constructive Discharge. If no such cure


-5-



--------------------------------------------------------------------------------




occurs, the Executive’s employment will be terminated on the close of business
on the thirtieth (30th) day after the Executive provided the required written
notice.
iii.    “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by the Company other than due to (a)
the Executive’s death or Disability or (b) a Termination for Cause.
iv.    “Resignation” means a termination of the Executive’s employment by the
Executive, other than in connection with a Constructive Discharge.
D.    Conditions to Payment and Acceleration. In the event of a termination
under this Section V, any earned but unpaid Base Salary as of the date of such
termination will be paid in accordance with Section III-A, and in the event of a
Termination Without Cause or a Constructive Discharge, any earned but unpaid
Incentive Compensation Award for a prior completed fiscal year as of the date of
such termination will be paid in accordance with Section III-B, and for the
avoidance of doubt, the Executive shall retain any Long Term Incentive Awards
that have vested and been paid to the Executive as of the date of such
termination, unless otherwise prohibited by law. All payments due to the
Executive under Sections V-A(i) will be made to the Executive in a lump sum no
later than the sixtieth (60th) day following the date of termination; provided,
however, that (i) all payments and benefits under Sections V-A(i) - (iii) will
be subject to, and contingent upon, the execution by the Executive (or the
Executive’s beneficiary or estate) of a general release of claims in such
reasonable form determined by the Company in its reasonable discretion, and (ii)
in the event that the period during which the Executive is entitled to consider
such release of claims (and to revoke the release, if applicable) spans two
calendar years, then any payment that otherwise would have been payable during
the first calendar year will be made on the later of (A) the end of the
revocation period (assuming that the Executive does not revoke), or (B) the
first business day of the second calendar year (regardless of whether the
Executive used the full time period allowed for consideration), all as required
for purposes of Code Section 409A. The payments due to the Executive under
Section V-A will be in lieu of any other severance benefits otherwise payable to
the Executive under any severance plan of the Company or its affiliates. The
Company will provide the release to the Executive within ten (10) business days
following the Executive’s last day of employment.
SECTION VI
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT
A.    The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in the Executive’s possession and
fully cooperate with the Company and its affiliates as may be requested in
connection with any claims or legal action in which the Company or any of its
affiliates is or may become a party. During the Period of Employment, the
Executive will comply in all respects with the Company’s Business Principles,
policies and standards. After the Period of Employment, the Executive will
cooperate as reasonably requested with the Company and its affiliates in
connection with any claims or legal actions in which the Company or any of its
affiliates is or may become a party. The Company agrees to reimburse the
Executive for any reasonable out-of-pocket expenses incurred by the Executive by
reason of such cooperation, including any loss of salary due, to


-6-



--------------------------------------------------------------------------------




the extent permitted by law, and the Company will make reasonable efforts to
minimize interruption of the Executive’s life in connection with the Executive’s
cooperation in such matters as provided for in this Section VII-A.
B.    The Executive recognizes and acknowledges that all information pertaining
to this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; members; acquisition candidates; financial
condition; clients; customers or other relationships of the Company or any of
its affiliates (“Information”) is confidential and is a unique and valuable
asset of the Company or any of its affiliates. Access to and knowledge of
certain of the Information is essential to the performance of the Executive’s
duties under this Agreement. The Executive will not, during the Period of
Employment or thereafter, except to the extent reasonably necessary in
performance of the Executive’s duties under this Agreement, give to any person,
firm, association, corporation, or governmental agency any Information, except
as may be required by law. The Executive will not make use of the Information
for the Executive’s own purposes or for the benefit of any person or
organization other than the Company or any of its affiliates. The Executive will
also use the Executive’s best efforts to prevent the disclosure of this
Information by others. All records, memoranda, etc. relating to the business of
the Company or its affiliates, whether made by the Executive or otherwise coming
into the Executive’s possession, are confidential and will remain the property
of the Company or its affiliates.
C.    
i.    During the Period of Employment (as may be extended from time to time) and
the Post Employment Period (as defined below and, together with the Period of
Employment, the “Restricted Period”), irrespective of the cause, manner or time
of any termination, the Executive will not use the Executive’s status with the
Company or any of its affiliates to obtain loans, goods or services from another
organization on terms that would not be available to the Executive in the
absence of the Executive’s relationship to the Company or any of its affiliates.
Notwithstanding the provisions set forth herein, the Executive may disclose the
Executive’s employment relationship with the Company in connection with a
personal loan application.
ii.    During the Restricted Period, the Executive will not make any statements
or perform any acts intended to advance or which reasonably could have the
effect of advancing the interest of any competitors of the Company or any of its
affiliates or in any way injuring or intending to injure the interests of the
Company or any of its affiliates. During the Restricted Period, the Executive
will not, without the express prior written consent of the Company which may be
withheld in the Company’s sole and absolute discretion, engage in, or directly
or indirectly (whether for compensation or otherwise), own or hold any
proprietary interest in, manage, operate, or control, or join or participate in
the ownership, management, operation or control of, or furnish any capital to or
be connected in any manner with, any party or business which competes with the
business of the Company or any of its affiliates, as such business or businesses
may be conducted from time to time, either as a general or limited partner,
proprietor, common or preferred shareholder, officer, director, agent, employee,
consultant, trustee, affiliate, or otherwise. The Executive acknowledges that
the Company’s and its affiliates’ businesses are conducted nationally and
internationally and agrees that the provisions in the foregoing sentence will
operate throughout the United States and the world.


-7-



--------------------------------------------------------------------------------




iii.    During the Restricted Period, the Executive will not, without the
express prior written consent of the Company which may be withheld in the
Company’s sole and absolute discretion, directly or indirectly, request or
advise any then current client, customer or supplier of the Company to withdraw,
curtail or cancel its business with the Company or any of its affiliates, or
solicit or contact any such client, customer or supplier with a view to inducing
or encouraging such client, customer or supplier to discontinue or curtail any
business relationship with the Company or any of its affiliates. The Executive
will not have discussions with any employee of the Company or any of its
affiliates regarding information or plans for any business intended to compete
with the Company or any of its affiliates.
iv.    During the Restricted Period, the Executive will not, without the express
prior written consent of the Company which may be withheld in the Company’s sole
and absolute discretion, directly or indirectly cause, solicit, entice or induce
(or endeavor to cause, solicit, entice or induce) any present or future employee
or independent contractor of the Company or any of its affiliates to leave the
employ of, or otherwise terminate its relationship with, the Company or any of
its affiliates or to accept employment with, provide services to or receive
compensation from the Executive or any person, firm, company, association or
other entity with which the Executive is now or may hereafter become associated.
The Executive hereby represents and warrants that the Executive has not entered
into any agreement, understanding or arrangement with any employee of the
Company or any of its subsidiaries or affiliates pertaining to any business in
which the Executive has participated or plans to participate, or to the
employment, engagement or compensation of any such employee.
v.    For the purposes of this Agreement, the term “proprietary interest” means
legal or equitable ownership, whether through stock holding or otherwise, of an
equity interest in a business, firm or entity, or ownership of any class of
equity interest in a publicly-held company (unless such ownership of a
publicly-held company is 5% or less); the term “affiliate” includes without
limitation all subsidiaries, joint venturers and licensees of the Company
(including, without limitation, any affiliated individuals or entities); and the
term, “Post Employment Period” means either (1) if the Executive’s employment
terminates for any reason at such time following the expiration of the Period of
Employment hereunder, a period of one year following the Executive’s termination
of employment; or (2) if the Executive’s employment terminates during the Period
of Employment hereunder, a period of two years following the Executive’s
termination of employment.
D.    The Executive hereby acknowledges that damages at law may be an
insufficient remedy to the Company if the Executive violates the terms of this
Agreement and that the Company will be entitled, upon making the requisite
showing, to preliminary and/or permanent injunctive relief in any court of
competent jurisdiction to restrain the breach of or otherwise to specifically
enforce any of the covenants contained in this Section VI without the necessity
of posting any bond or showing any actual damage or that monetary damages would
not provide an adequate remedy. Such right to an injunction will be in addition
to, and not in limitation of, any other rights or remedies the Company may have.
Without limiting the generality of the foregoing, neither party will oppose any
motion the other party may make for any expedited discovery or hearing in
connection with any alleged breach of this Section VI.
E.    The period of time during which the provisions of this Section VI will be
in effect will be extended by the length of time during which the Executive is
in breach of the


-8-



--------------------------------------------------------------------------------




terms hereof as determined by any court of competent jurisdiction on the
Company’s application for injunctive relief.
F.    The Executive agrees that the restrictions contained in this Section VI
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive’s agreement to comply with such restrictions, the
Company would not have entered into this Agreement.
G.    Notwithstanding any provision in this Agreement to the contrary, nothing
contained in this Agreement is intended to nor shall it limit or prohibit
Executive, or waive any right on the Executive’s part, to initiate or engage in
communication with, respond to any inquiry from, or otherwise provide
information to, any federal or state regulatory, self-regulatory, or enforcement
agency or authority, as provided for, protected under or warranted by applicable
law, in all events without notice to or consent of the Company.
SECTION VII
INDEMNIFICATION
The Company will indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive (including payment of expenses in advance of
final disposition of a proceeding as permitted by such laws, certificate of
incorporation or by-laws).
SECTION VIII
MITIGATION
The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.
SECTION IX
WITHHOLDING TAXES
The Executive acknowledges and agrees that the Company may withhold from
applicable payments under this Agreement all federal, state, city or other taxes
that will be required pursuant to any law or governmental regulation.
SECTION X
EFFECT OF PRIOR AGREEMENTS
Upon the Effective Date, this Agreement will be deemed to have superseded and
replaced each of any prior employment or consultant agreement between the
Company (and/or its affiliates, including without limitation, its respective
predecessors) and the Executive.


-9-



--------------------------------------------------------------------------------




SECTION XI
CONSOLIDATION, MERGER OR SALE OF ASSETS; ASSIGNMENT
Nothing in this Agreement will preclude the Company from consolidating or
merging into or with, or transferring all or a portion of its business and/or
assets to, another corporation. The Company may assign this Agreement to any
successor to all or a portion of the business and/or assets of the Company,
provided, that in the event of such an assignment, the Company shall require
such successor to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place, the failure of which shall constitute
a Constructive Discharge pursuant to Section V-C(ii) herein.
SECTION XII
MODIFICATION
This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver will operate
only as to the specific term or condition waived and will not constitute a
waiver for the future or act as a waiver of anything other than that which is
specifically waived.
SECTION XIII
GOVERNING LAW
This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement will be governed by
the internal laws of that state. In any action brought by the Company under
Section VI-D above, Executive consents to exclusive jurisdiction and venue in
the federal and state courts in, at the election of the Company, (a) the State
of New Jersey; and/or (b) any state and county in which the Company contends
that Executive has breached any agreement with or duty to the Company. In any
action brought by Executive under Section VI-D above, the Company consents to
the exclusive jurisdiction and venue in the federal and state courts of the
State of New Jersey.
SECTION XIV
ARBITRATION
A.    Executive and the Company mutually consent to the resolution by final and
binding arbitration of any and all disputes, controversies, or claims related in
any way to Executive’s employment and/or relationship with the Company,
including, without limitation, any dispute, controversy or claim of alleged
discrimination, harassment, or retaliation (including, but not limited to,
claims based on race, sex, sexual preference, religion, national origin, age,
marital or family status, medical condition, or disability); any dispute,
controversy, or claim arising out of or relating to any agreements between
Executive and the Company, including this Agreement (other than with respect to
the matters covered by Section VI for which the Company may, but will not be
required to, seek injunctive relief in a court of competent jurisdiction); and
any dispute as to the ability to arbitrate a matter under this Agreement
(collectively, “Claims”); provided, however, that nothing in this Agreement
shall


-10-



--------------------------------------------------------------------------------




require arbitration of any Claims which, by law, cannot be the subject of a
compulsory arbitration agreement, and nothing in this Agreement shall be
interpreted to mean that Executive is precluded from filing complaints with the
Equal Employment Opportunity Commission or the National Labor Relations Board.
B.    Any party who is aggrieved will deliver a notice to the other party
setting forth the specific points in dispute within the same statute of
limitations period applicable to such Claims. Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New York, New York, in the Borough of Manhattan, to JAMS, before a single
arbitrator appointed in accordance with the Employment Arbitration Rules and
Procedures of JAMS (“JAMS Rules”) then in effect, modified only as herein
expressly provided. The arbitrator shall be selected in accordance with the JAMS
Rules; provided that the arbitrator shall be an attorney (i) with at least ten
(10) years of significant experience in employment matters and/or (ii) a former
federal or state court judge. After the aforesaid twenty (20) days, either
party, upon ten (10) days’ notice to the other, may so submit the points in
dispute to arbitration. The arbitrator may enter a default decision against any
party who fails to participate in the arbitration proceedings. The arbitrator
will be empowered to award either party any remedy, at law or in equity, that
the party would otherwise have been entitled to, had the matter been litigated
in court; provided, however, that the authority to award any remedy is subject
to whatever limitations, if any, exist in the applicable law on such remedies.
The arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law. Any judgment on or enforcement of any
award, including an award providing for interim or permanent injunctive relief,
rendered by the arbitrator may be entered, enforced, or appealed in any court
having jurisdiction thereof. Any arbitration proceedings, decision, or award
rendered hereunder, and the validity, effect, and interpretation of this
arbitration provision, shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq.
C.    Each party to any dispute shall pay its own expenses, including attorneys'
fees; provided, however, that the Company shall pay all reasonable costs, fees,
and expenses that Executive would not otherwise have been subject to paying if
the Claim had been resolved in a court of competent jurisdiction.
D.    The parties agree that this Section XIV has been included to rapidly,
inexpensively and confidentially resolve any disputes between them, and that
this Section XIV will be grounds for dismissal of any court action commenced by
either party with respect to this Agreement, except as otherwise provided in
Section XIV-A herein, other than (i) any action seeking a restraining order or
other injunctive or equitable relief or order in aid of arbitration or to compel
arbitration from a court of competent jurisdiction, or (ii) post-arbitration
actions seeking to enforce an arbitration award from a court of competent
jurisdiction. IN THE EVENT THAT ANY COURT DETERMINES THAT THIS ARBITRATION
PROCEDURE IS NOT BINDING, OR OTHERWISE ALLOWS ANY LITIGATION REGARDING A
DISPUTE, CLAIM, OR CONTROVERSY COVERED BY THIS AGREEMENT TO PROCEED, THE PARTIES
HERETO HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN OR WITH RESPECT TO
SUCH LITIGATION.


-11-



--------------------------------------------------------------------------------




E.    The parties will keep confidential, and will not disclose to any person,
except to counsel, accountants and/or auditors for either of the parties and/or
as may be required by law, the existence of any controversy hereunder, the
referral of any such controversy to arbitration or the status or resolution
thereof. Accordingly, Executive and the Company agree that all proceedings in
any arbitration shall be conducted under seal and kept strictly confidential. In
that regard, no party shall use, disclose, or permit the disclosure of any
information, evidence, or documents produced by any other party in the
arbitration proceedings or about the existence, contents, or results of the
proceedings, except as necessary and appropriate for the preparation and conduct
of the arbitration proceedings, or as may be required by any legal process, or
as required in an action in aid of arbitration, or for enforcement of or appeal
from an arbitral award. Before making any disclosure permitted by the preceding
sentence, the party intending to make such disclosure shall give the other party
reasonable written notice of the intended disclosure and afford such other party
a reasonable opportunity to protect its interests (e.g., by application for a
protective order and/or to file under seal).
SECTION XV
SURVIVAL
Sections VI, VII, VIII, X, XI, XII, XIII, XIV, and XV will continue in full
force in accordance with their respective terms notwithstanding any termination
of the Period of Employment.
SECTION XVI
SEVERABILITY
All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision will be
deemed modified so that it will be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it reasonable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement as limited.
SECTION XVII
NO CONFLICTS
The Executive represents and warrants to the Company that the Executive is not a
party to or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit the Executive’s ability to execute this Agreement or to carry out the
Executive’s duties and responsibilities hereunder.


-12-



--------------------------------------------------------------------------------




SECTION XVIII
SECTION 409A OF THE CODE
A.    Section 409A. Although the Company does not guarantee to the Executive any
particular tax treatment relating to the payments and benefits under this
Agreement, it is intended that such payments and benefits be exempt from, or
comply with, Code Section 409A and this Agreement will be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.
B.    Separation From Service. A termination of employment will not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits subject to Code Section 409A upon or following a
termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms will mean Separation from Service.
C.    Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits will not
be subject to liquidation or exchange for another benefit and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year will not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and such reimbursement will
be made no later than the end of the calendar year following the calendar year
in which the expense is incurred, provided that the foregoing clause will not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect.
D.    Specified Employee. If the Executive is deemed on the date of termination
of employment to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then:
i.    With regard to any payment, the providing of any benefit or any
distribution of equity that constitutes “deferred compensation” subject to Code
Section 409A, payable upon separation from service, such payment, benefit or
distribution will not be made or provided prior to the earlier of (x) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (y) the date of the Executive’s death, to the extent
required to comply with Code Section 409A; and
ii.    On the first day of the seventh (7th) month following the date of the
Executive’s Separation from Service or, if earlier, on the date of death,
(x) all payments delayed pursuant to this Section XVIII will be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement will be paid or provided in accordance with
the normal dates specified for them herein and (y) all distributions of equity
delayed pursuant to this Section XVIII will be made to the Executive.


-13-



--------------------------------------------------------------------------------




E.    Company Discretion. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment will be made
within 60 days following the date of termination”), the actual date of payment
within the specified period will be within the sole discretion of the Company
and the number of days referenced will refer to the number of calendar days.
F.    Compliance. Notwithstanding anything herein to the contrary, in no event
whatsoever will the Company or any of its affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Executive by
Code Section 409A or any damages for failing to comply with Code Section 409A.


[Signature Page Follows]


-14-



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


 
WYNDHAM HOTELS & RESORTS, INC.


By: /s/ Mary Falvey         
Name: Mary Falvey         
Title: Chief Administrative Officer   
 
/s/ Michele Allen
Michele Allen





-15-

